DETAILED ACTION

Status of Claims
Claims 1-14 are pending and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2020 is being considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the method, as claimed in claim 8, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating pickup of a purchased product. Specifically, representative claim 1 directs itself to the abstract idea of: 
store electronic data associated with friends and family members of the customer; 
process an order for a product placed by the customer, and  permit the customer to elect to designate a first friend or a family member of the customer for picking up the product ordered by the customer; 
access the customer information to obtain the data associated with the friends and family members of the customer, 
transmit a first notification to the first friend or family member of the customer designated by the customer for picking up the product ordered by the customer, the first notification requesting the first friend or family member of the customer to indicate agreement to pick up, at the retail facility of the retailer, the product ordered by the customer; 
in response to a selection by the customer, receive a response from the first friend or family member of the customer indicating agreement by the first friend or family member of the customer to pick up, at the retail facility of the retailer, the product ordered by the customer; and 
transmit a second notification to the customer, the second notification - 22 -indicating that the product ordered by the customer will be available for pick up from the first friend or family member of the customer.  

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of facilitating pickup of a purchased product, as noted above. This concept is considered to be a certain method of organizing human activity because it relates to commercial or legal interactions such as sales activities or behaviors. For example, purchasing a product is clearly a sales activity. Further, picking up a product after purchasing it is considered to be a sales activity because it is common that a customer desires to retrieve the product they have purchased. Thus, representative claim 1 recites an abstract idea. 
an electronic customer information database, an order processing server, a computing device of the customer, a computing device of the retailer including a processor-based control circuit, electronic notifications, a computing device of the first friend or family member, a first graphical interface, and a second graphical interface. 
Although reciting additional elements, the additional elements are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer. Applicant’s specification does not provide any discussion or description of the elements as being anything other than generic elements. For example, paragraphs [0014] and [0015] of Applicant’s specification merely describe the order processing server in generic terms as performing the claimed functions in a generic manner. Additionally, paragraph [0022] describes an exemplary computing device employed by the system and states that “these architectural options are well known and understood in the art,” thus demonstrating that the computing devices are merely generic. Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amount to no more than an instruction to apply the abstract idea using a generic computer. 
Additionally, by merely including generic components such as a network, order processing server, electronic notifications and various computing devices to implement the method of facilitating the pickup of a purchased product, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating pickup of a purchased product. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer. Additionally, as also noted above, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, dependent claims 2-8 merely act to provide further embellishments to the abstract limitations recited in representative claim 1. 

Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 8-14 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 8-14. As such, claims 8-14 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0006816 A1 (hereinafter Nuzzi) in view of US 2014/0297743 A1 (hereinafter Zyto).

Regarding claim 1, Nuzzi discloses a system for facilitating pick up of products purchased over a network by a customer from a retailer, the system comprising: 
an electronic customer information database configured to store electronic data associated with friends and family members of the customer (Nuzzi, see at least: [0054] discloses “an account database 184, each of which may include account information 186 associated with one or more individual users and user devices 120.” [0060] discloses “the one or more databases 190…may also be utilized for storing and tracking information related to search and pickup transactions between the user associated with user device 120 and the one or more social network contacts associated with the one or more social network contact devices 160.”); 
an order processing server of the retailer configured to process an order for a product placed by the customer, the order processing server being configured to permit the customer to elect, via a computing device of the customer, to designate a first friend or a family member of the customer for picking up the product ordered by the customer (Nuzzi, see at least: [0092] discloses “the server 180 may send a request to pickup by the social network contact,” and ; 
a computing device of the retailer including a processor-based control circuit, the computing device configured to access the electronic customer information database to obtain the electronic data associated with the friends and family members of the customer (Nuzzi, see at least: Fig. 1 discloses a Merchant Device 140 connected to Database 190 which stores account information 186 associated with one or more individual users. See also, [0059], [0060]), wherein the control circuit is configured to: 
transmit a first electronic notification to a computing device of the first friend or family member of the customer designated by the customer for picking up the product ordered by the customer, the first electronic notification being configured to cause a first graphical interface to be displayed on the computing device of the first friend or family member, allowing the first friend or family member of the customer to indicate agreement to pick up, at the retail facility of the retailer, the product ordered by the customer (Nuzzi, see at least: [0070] discloses “the user may send a request for pickup by the social network contact.,” wherein “the user may send a request via user device 120 to social network contact device 160 [i.e., computing device of the first friend of family member] by way of email, text message, or an automated pickup request [i.e., first electronic notification] from server 180.” Additionally, [0092] discloses “the server 180 may send a request to pickup by the social network contact,” wherein “the pickup request may be sent by email, text message, or any of the various communication means.” See also, Fig. 2 (232), Fig. 4A (432), and Fig. 5 (520)); 
in response to a selection by the customer of the at least one input field within the first graphical interface, receive a response from the computing device of the first friend or family member of the customer indicating agreement by the first friend or family member of the customer to pick up, at the retail facility of the retailer, the product ordered by the customer (Nuzzi, see at least: [0070] discloses “if the social network contact agrees to the pickup request, the user may select a merchant and/or product.” Additionally, [0113] discloses “if the social network contact agrees to the pickup request, the social network contact may pick up the product and notify the user by way of email, text message, or various communication means and methods via server 180 or directly to user device 120.”); and 
transmit a second electronic notification to the computing device of the customer (Nuzzi, see at least: Fig. 5, block 524 displays the step of “Pick up product and notify user.” [0125] discloses ‘notification of pickup of the one or more items has been received.”).  
Although disclosing receiving a notification of acceptance to pickup an item from a family or friend of the customer as well as sending notifications via email or text message, Nuzzi does not explicitly disclose:
the first graphical interface requesting the first friend or family member of the customer to select at least one input field within the first graphical interface, 
in response to a selection by the customer of the at least one input field within the first graphical interface, receive a response from the computing device of the first friend or family member of the customer, and
the second electronic notification being configured to cause a second graphical interface to be displayed on the computing device of the customer, the second graphical interface Docket No. 8842-148773-US_1458US03 - 22 -indicating that the product ordered by the customer will be available for pick up from the first friend or family member of the customer.
However, Zyto teaches:
the first graphical interface requesting the first friend or family member of the customer to select at least one input field within the first graphical interface (Zyto, see at least: [0101] teaches “a contact may take one or more actions 815 or may ignore the request,” wherein Fig. 8C displays that the actions 815 include “Accept,” “Decline,” and “Modify.”), 
in response to a selection by the customer of the at least one input field within the first graphical interface, receive a response from the computing device of the first friend or family member of the customer (Zyto, see at least: Fig. 8A displays an interface with actions 805 related to Requests such as “Select,” “Details,” and “Update?” and [0053] teaches providing a “status update” which “may include one or more information items associated with the contact completing a requested task, scheduling information for meeting with the contact for delivery/receipt of any possible physical items associated with the requested task, and the like.”), and
the second electronic notification being configured to cause a second graphical interface to be displayed on the computing device of the customer, the second graphical interface Docket No. 8842-148773-US_1458US03 - 22 -indicating that the product ordered by the customer will be available for pick up from the first friend or family member of the customer (Zyto, see at least: [0032] teaches “user B could potentially fulfill the request and delivery the ink cartridges to the user A when they meet at the office.” [0050] teaches “the user and the contact may be meeting tomorrow for a lunch .
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a graphical interface having an input field as taught by Zyto in the system of Nuzzi because Nuzzi already discloses the use of notifications sent via email or text message which are activated by an individual’s actions. Thus, Nuzzi suggests a user providing an input to a displayed notification. Further, one of ordinary skill in the art would have recognized that providing a input field on a graphical interface as taught by Zyto in the system of Nuzzi would have been obvious because it is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a second electronic notification being configured to cause a second graphical interface to be displayed on the computing device of the customer, the second graphical interface Docket No. 8842-148773-US_1458US03- 22 -indicating that the product ordered by the customer will be available for pick up from the first friend or family member of the customer as taught by Zyto in the system of 

	Regarding claim 2, Nuzzi in view of Zyto teaches the limitations of claim 1, as noted above. Nuzzi further discloses wherein the first and second electronic notifications comprise at least one of. a mobile app notification, a short-message-service (SMS) message, an electronic mail, and an instant messenger message (Nuzzi, see at least: [0070] discloses “the user may send a request via user device 120 to social network contact device 160 [i.e., computing device of the first friend of family member] by way of email, text message, or an automated pickup request [i.e., first electronic notification] from server 180.”).  

Regarding claim 3, Nuzzi in view of Zyto teaches the limitations of claim 1, as noted above. Nuzzi further discloses wherein the control circuit is further configured to receive a response from the computing device of the first friend or family member of the customer indicating that the first friend or family member of the customer does not agree to pick up, at the retail facility of the retailer, the product ordered by the customer (Nuzzi, see at least: [0070] discloses “if the social network contact does not agree to the pickup request, the user may select another social network contact.”).  

Regarding claim 4, Nuzzi in view of Zyto teaches the limitations of claim 3, as noted above. Nuzzi further discloses wherein the control circuit is further configured to transmit a query to the customer to permit the customer to designate at least a second friend or family member of the customer for picking up the product ordered by the customer (Nuzzi, see at least: .  

Regarding claim 5, Nuzzi in view of Zyto teaches the limitations of claim 4, as noted above. Nuzzi further discloses wherein the control circuit is further configured to transmit a third electronic notification to a computing device of the second friend or family member of the customer, the third electronic notification requesting the second friend or family member of the customer to indicate agreement to pick up, at the retail facility of the retailer, the product ordered by the customer (Nuzzi, see at least: [0070] discloses “if the social network contact does not agree to the pickup request, the user may select another social network contact local to the desired purchase item and request a pickup by the second social network contact.”).  

Regarding claim 7, Nuzzi in view of Zyto teaches the limitations of claim 1, as noted above. Although disclosing receiving a notification of acceptance to pickup an item from a family or friend of the customer as well as sending notifications via email or text message, Nuzzi does not explicitly disclose wherein, in response to receipt of data indicating that the product ordered by the customer has been picked up at the retail facility of the retailer by the first friend or family member of the customer, the control circuit is further configured transmit an alert to the Docket No. 8842-148773-US_1458US03 - 23 -computing device of the customer to notify the customer that the product ordered by the customer has been picked up from the retail facility of the retailer by an authorized friend or family member of the customer.
However, Zyto further teaches wherein, in response to receipt of data indicating that the product ordered by the customer has been picked up at the retail facility of the retailer by the first friend or family member of the customer, the control circuit is further configured transmit an alert to the Docket No. 8842-148773-US_1458US03 - 23 -computing device of the customer to notify the customer that the product ordered by the customer has been picked up from the retail facility of the retailer by an authorized friend or family member of the customer (Zyto, see at least: Fig. 8A displays an interface with actions 805 related to Requests such as “Select,” “Details,” and “Update?” and [0092] teaches “presentation of the status information,” wherein “the status update may include one or more information items associated with the contact completing a requested task.” See also, Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein, in response to receipt of data indicating that the product ordered by the customer has been picked up at the retail facility of the retailer by the first friend or family member of the customer, the control circuit is further configured transmit an alert to the Docket No. 8842-148773-US_1458US03 - 23 -computing device of the customer to notify the customer that the product ordered by the customer has been picked up from the retail facility of the retailer by an authorized friend or family member of the customer as taught by Zyto in the system of Nuzzi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 8-12 and 14, claims 8-12 and 14 are directed to a method. Claims 8-12 and 14 recite limitations that are parallel in nature to those addressed above for claims 1-5 and 7 which are directed towards a system. Claims 8-12 and 14 are therefore rejected for the same reasons as set forth above for claims 1-5 and 7, respectively.  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0006816 A1 (hereinafter Nuzzi) in view of US 2014/0297743 A1 (hereinafter Zyto) as applied to claims 1 and 8 above, and further in view of US 2015/0142591 A1 (hereinafter High).
	
	
Regarding claim 6, Nuzzi in view of Zyto teaches the limitations of claim 1, as noted above. Although disclosing allowing a social contact to pick up a purchased item, Nuzzi does not explicitly disclose wherein the control circuit is configured to check authentication credentials of the first friend of family member of the customer prior to authorizing the first friend or family member to pick up the product ordered by the customer at the retail facility of the retailer. 
However, in a similar system of allowing another individual pick up a purchased item for a customer, High teaches wherein the control circuit is configured to check authentication credentials of the first friend of family member of the customer prior to authorizing the first friend or family member to pick up the product ordered by the customer at the retail facility of the retailer (High, see at least: [0054] teaches “a message may also be transmitted to a POS 106 or other device accessed by a store representative, the message indicating that the shopper (e.g., a shopper having a given identity as verified by photo ID or presentation of a code) has authority to pick up the previously-purchased item.” See also, [0075]-[0076]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the control circuit is configured to check authentication credentials of the first friend of family member of the customer prior to authorizing the first friend or family member to pick up the product ordered by the customer at the retail facility of the retailer as taught by High in the system of Nuzzi/Zyto because it makes shopping more convenient for a customer (High: [0002]-[0003]).

Regarding claim 13, claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a system. Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.  

	
	
	










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Champlin (US 2013/0275273 A1) – Champlin describes a system in which users purchase or reserve goods for other users to pick up for them (Champlin: [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625